Citation Nr: 0013244	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from January 
1968 to January 1970, including a year in Vietnam where he 
earned the Purple Heart Medal.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Jackson, Mississippi Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied an increase for the appellant's service-connected 
post-traumatic stress disorder (PTSD) which had been assigned 
a 30 percent disability evaluation.  The Board remanded the 
case to the RO for additional development in December 1998; 
the case has now been returned to the Board for appellate 
review.

As noted in the prior remand, appellant's claims for service 
connection for heart and lung disease secondary to cigarette 
smoking was in development, but the appeal was not perfected.  
That remains true, and this decision is limited to the issue 
set forth on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's psychiatric disability is currently 
manifested by flattened affect, irritability, flashbacks, 
feelings of suspicion, worthlessness and guilt, depression, 
social isolation, difficulty sleeping, nightmares, some 
problems with attention, limited insight, anergy and a GAF 
score on Axis V of 55.

3.  The appellant's PTSD is productive of an impairment of 
social and industrial adaptability characterized by 
occasional decrease in work efficiency, but not characterized 
by reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's increased rating claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The evidence on file 
includes private medical records, VA medical records and 
reports of VA examinations.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1995).

The Board initially notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment and that these 
regulations were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§§ 4.125-130 (1999)).  In this case, the RO has reviewed the 
issue of entitlement to an increased rating for PTSD under 
the revised regulatory criteria since the appellant submitted 
his claim for an increased evaluation in June 1997.

Review of the medical evidence of record reveals that the 
appellant received health care treatment at the Central 
Mississippi Health Services, between 1992 and 1995, for a 
variety of complaints.  On only one occasion was a complaint 
of a psychiatric nature recorded.  In July 1995, the 
appellant was noted to be taking antidepressants and to be 
complaining of symptoms that could be secondary to depression 
of which he was noted to have a history.  

The appellant underwent counseling at a Vet Center; the 
claims file contains his records from between 1991 and 1998.  
A letter from social worker there, dated in July 1997, states 
that the appellant had been a client of the center since 
1990, and that he received counseling for his PTSD and some 
depressive episodes.  The social worker also stated that the 
appellant experienced daily episodes of intrusive thoughts, 
guilt, anger, depression, nightmares and difficulties on the 
job.  The appellant was described as socially isolated.  
Review of the counseling session notes, dated between June 
1997 and December 1998, indicate that the appellant's mood 
and affect were appropriate except for one time, in December 
1997, when they were described as good and one time, in 
February 1998, when they were described as anxious.

Review of the treatment records from VA facilities reveals 
that the appellant received mental health treatment between 
March 1996 and December 1998.  In July 1996, the appellant 
was noted to complain of intrusive thoughts, but no 
hallucinations or delusions; in August 1996, he identified 
bitter feelings and social isolation as his target issues; in 
September 1996, he complained of increased sleep 
disturbances, nightmares and paranoia; In October 1996, he 
reported having problems setting goals and that he had a lot 
of stress at work; in March 1997, he reported having more 
energy since starting Prozac, as well as a decrease in 
paranoid feelings and nightmares, although he did complain of 
intrusive thoughts; in May 1997, he was noted to have a 
restricted affect, but displayed no psychotic symptoms; in 
November 1997, he was noted to have more energy and interest 
in life when he took Prozac, to be gun and noise sensitive, 
to often feel worthless and to have difficulty getting along 
with people at work; in April 1998, he was noted to have his 
usual strained expression and to report that his intrusive 
thoughts had gotten worse, although the Prozac decreased his 
depression ; in September 1998, he was noted to have a 
blunted mood and affect, to have a good appetite, to 
acknowledge some suicidal thoughts without intent and to be 
helped by the Prozac; and, in December 1998, he was noted to 
have a blunted affect, to complain of nightmares once or 
twice a week, to sleep well when he took his Trazodone and to 
complain of problems at work.

VA medical clinic notes, dated in January 1997, indicate that 
the appellant was having ex-wife problems, while those dated 
in February 1997 indicate that the appellant was alert, 
cooperative and oriented times four, that he had a flat 
affect, appropriate behavior, and clear coherent and relevant 
speech and that he complained about being depressed.  In May 
1997, the appellant complained of being a little depressed, 
but denied suicidal and homicidal ideation, as well as 
auditory or visual hallucinations.  In July, October and 
December of 1997, the appellant was noted to deny suicidal 
and homicidal ideation, as well as auditory or visual 
hallucinations and his thought processes were noted to be 
intact without flight of ideas or looseness of association.  
He was described as alert, oriented and cooperative.  He 
complained of continuing nightmares and intrusive thoughts.  
In February 1998, the appellant stated he had been depressed 
on and off, but denied any suicidal or homicidal ideation, as 
well as any auditory or visual hallucinations.  His affect 
was described as flat and his mood and behavior were 
described as pleasant and cooperative.

The appellant underwent VA psychiatric examinations in March 
1996, and August 1997; the findings on each examination were 
very similar.  The appellant was noted to be taking Prozac, 
Ativan, Desyrel and Zoloft.  He complained of flashbacks and 
auditory and visual hallucinations one or twice a month.  He 
also complained of poor concentration, irritability, sleep 
impaired by dreams of combat three times per week and an 
aversion to Asian people.  He reported working for the Postal 
Service for 19 years.  The examiner noted that the appellant 
was appropriately dressed and groomed and that he exhibited 
no unusual motor activity.  The appellant's speech was fluent 
without flight of ideas or looseness of association; his mood 
was anxious, as was his affect.  His remote, recent and 
immediate recall were good and his abstracting ability was 
adequate.

The appellant most recently underwent a VA psychiatric 
examination in May 1999.  The examiner stated that he had 
reviewed the entire claims file.  The appellant was noted to 
be taking Paxil and Trazodone; he stated that he lived alone 
because he could not get along with anybody and that he gets 
into physical and verbal altercations with others.  He 
complained of nightmares and flashbacks.  The appellant 
avoided eye contact; his speech was clear and coherent; his 
thought processes were mostly goal-oriented; he denied 
suicidal and homicidal ideation; there were ideas of 
reference; and he described himself as suspicious.  He denied 
thought broadcasting, thoughts of social withdrawal and 
delusions of external control.  No obsessions, delusions of 
grandeur or religiosity, compulsions or phobias were 
elicited.  A history of auditory hallucinations was noted, 
but none currently.  The appellant's affect was restricted 
and he expressed feelings of worthlessness and guilt.  He was 
alert and oriented and he demonstrated some difficulties with 
attention which caused memory errors.  He gave abstract 
responses to proverbs and analogies.  His insight was 
limited.  The examiner rendered a diagnosis of PTSD and 
depressive disorder.  The PTSD symptoms were noted to not 
demonstrate any significant changes and to have an effect on 
the appellant's everyday functioning.  The examiner stated 
there was evidence of problems with self-esteem, survivor 
guilt, irritability, anergia and dysphoria.  The appellant 
was noted to have very few social acquaintances and to 
continue to experience conflict at work.  A GAF score of 55 
was rendered on Axis V.

Turning to consideration of the appellant's PTSD under the 
most recent criteria, the Board notes that the current 
regulations state that, under the General Rating Formula for 
Mental Disorders, total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  A 
30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
The appellant's GAF score was 55 in May 1999.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a evaluation in excess of 30 percent for the appellant's 
PTSD.  While the evidence does indicate that the appellant 
demonstrates such symptoms as: flattened affect and some 
impairment of insight, as well as disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships, the evidence does 
not show any circumstantial, circumlocutory, or stereotyped 
speech or any panic attacks or any difficulty in 
understanding complex commands or retention of only highly 
learned material and forgetting to complete tasks or impaired 
abstract thinking.  The Vet Center records and the VA 
treatment records reveal no impairment of the thought process 
or communications.  The appellant has not exhibited any 
inappropriate behavior, and has been able to maintain his 
personal hygiene and other activities of daily living.  He 
has never been noted to be other than alert and oriented.  He 
has been able to maintain the same job for over twenty years 
and continues to work full-time.  Furthermore, there is no 
evidence of record that reflects any suicidal ideation.  The 
record clearly demonstrates that the appellant suffers from 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment and mild memory loss, but he is generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.  Therefore a 30 percent evaluation, 
but not more, would be warranted under the current rating 
criteria.

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The May 1999 VA PTSD examination report indicates a GAF value 
of 55, which shows moderate symptoms and moderate difficulty 
in social and occupational functioning due to PTSD.  The 
clinical assessments of record are considered persuasive as 
to the appellant's degree of impairment due to PTSD since 
they consider the his overall industrial impairment due to 
his psychiatric illness.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 
percent for disability due to PTSD is not warranted, as the 
medical evidence discussed above does not show that there is 
reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; impairment of short 
and long-term memory; or impairment of judgment or abstract 
thinking.  As there is no indication that the appellant's 
PTSD results in marked interference with employment or has 
required any hospitalization, the Board also concludes that 
an "extraschedular" rating is also not warranted under 
38 C.F.R. § 3.321(b)(1).

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  The Board concludes that this finding holds 
for the entire time period involved and as such, a rating in 
excess of 30 percent is not warranted for any of the time 
period in question.  Since the preponderance of the evidence 
is against an allowance of an evaluation in excess of 30 
percent for PTSD under the schedular criteria, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

